Gilfillan, C. J.
The motion to dismiss the action, for *45insufficiency of the complaint, was not made until the instrument described as the basis of the cause of action had been introduced in evidence, without objection. This, if the contract itself be valid on its face, cured the defect, if there was any, alleged against the complaint, that it did not sufficiently state a consideration for the promise sued on.
It is immaterial whether the instrument is or is not a promissory note. If it does not bear that character, it is still good as an ordinary contract. It contains a promise to pay, and admits “value received” as the consideration for the promise. It makes out, prima facie, a binding promise, upon a valid consideration; and its introduction on the trial entitled plaintiff to recover, unless a defence to it was shown.
Order affirmed.